SUPPLEMENT DATED JANUARY 31, 2011 to PROSPECTUSES DATED APRIL 30, 2010 FOR MFS REGATTA GOLD, MFS REGATTA PLATINUM AND MFS REGATTA CHOICE PROSPECTUS DATED MAY 1, 2009 FOR FUTURITY III PROSPECTUSES DATED MAY 1, 2008 FOR MFS REGATTA, FUTURITY II, AND MFS REGATTA EXTRA PROSPECTUSES DATED JULY 18, 2006 FOR FUTURITY FOCUS AND MFS REGATTA CLASSIC AND PROSPECTUSES DATED MAY 1, 2006 FOR FUTURITY FOCUS II, FUTURITY SELECT FOUR, FUTURITY ACCOLADE, FUTURITY, MFS REGATTA FLEX FOUR AND MFS REGATTA ACCESS ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) SUN LIFE OF CANADA (U.S.) VARIABLE ACCOUNT F This supplement describes certain changes we are making in the investment options available under the Contracts covered by the above-listed prospectuses. All capitalized terms used in this Supplement have the same meaning as defined in the Prospectuses. No New Guarantee Periods for New Allocations Effective immediately, the Company will no longer make any Guarantee Periods available under the Contracts for new allocations, except as discussed below under “Use of Guarantee Periods in Connection With Dollar-Cost Averaging.”No new allocation of money may, therefore, be invested in or transferred to any Guarantee Periods.This applies to all Contracts, whether issued before or after the date of this Supplement. Under this change, no Guarantee Periods will be available to new allocations from any source, including: subsequent Purchase Payments; transfers of Account Value into a Guarantee Period from any other Guarantee Period or Sub-Account; and any other new allocation of money. Any of your Account Value that is currently being held in a Guarantee Period will not be affected by this change. At the end of the current Guarantee Period, we will automatically renew your Guarantee Period allocation into a new Guarantee Period. Although we have the discretion to once again make new Guarantee Periods available for new allocations, we do not have any current intention to do so, except as noted below. Use of Guarantee Periods in Connection With Dollar-Cost Averaging We are continuing to permit new Purchase Payments to be allocated to 6-month and 12-month Guarantee Periods from which automatic periodic transfers can be made pursuant to our dollar-cost averaging program. THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. MVA closings - Regatta and Futurity US1/2011
